Citation Nr: 0000903	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  93-03 205	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for urinary tract 
infections.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from January 1978 to 
December 1983.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1992 rating 
decision by the RO which denied service connection for a 
disorder manifested by abnormal vaginal bleeding with anemia, 
urinary tract infections, and a psychiatric disorder.  In 
December 1994 and in April 1996, the Board remanded the 
claims to the RO for further development.

In April 1999, the RO granted service connection for post-
traumatic stress disorder with dysthymia; and in July 1999, 
the RO granted service connection for status post total 
abdominal hysterectomy for fibroid tumors of the uterus with 
excessive vaginal bleeding.  Consequently, the related issues 
are no longer before the Board.  The only remaining issue 
before the Board is service connection for urinary tract 
infections.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim of service connection for urinary tract 
infections.


CONCLUSION OF LAW

The claim of service connection for urinary tract infections 
is not well grounded.  38 U.S.C.A. § 5107(a).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from January 1978 to 
December 1983.  Her service medical records show that in 
April 1978 she was diagnosed as having a resolved urinary 
tract infection.  In August and September 1980, she was 
treated for a urinary tract infection.  It was reported that 
the urinary tract infection was a complication of her 
pregnancy.  In December 1980, the veteran was diagnosed as 
having a urinary tract infection.  She was again diagnosed as 
having a urinary tract infect in August 1982.  A September 
1983 retraining examination was negative for any complaints 
or diagnosis of a urinary tract infection.

A May 1990 VA outpatient treatment report shows the veteran 
was diagnosed as having a urinary tract infection.

In November 1991, the veteran filed a claim of service 
connection for urinary tract infections.

A June 1992 VA report indicates the veteran was diagnosed as 
having a urinary tract infection.

In a statement received in February 1996, the veteran's 
representative stated the veteran continued to contend that 
urinary tract infections had their onset in service and that 
symptomatology persisted.

On June 1998 VA examination, the veteran reported having 
urinary incontinence following being raped in service.  She 
reported the urinary incontinence was treated during the time 
of her hysterectomy in 1992 and that she no longer had any 
problems.  The examiner reported that a urinalysis was being 
performed.  An addendum to the June 1998 VA examination 
reveals that a urinalysis showed no abnormality.

In June 1999, the physician who conducted the June 1998 VA 
examination reported it was his opinion that there was no 
relationship between urinary tract infections in service and 
those after service.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The veteran's service medical records show that on a few 
occasions she had a urinary tract infection.  The infections 
were acute and transitory and resolved with treatment.  The 
service medical records do not demonstrate a chronic urinary 
tract disease/disorder.  The veteran was discharged from 
service in 1983 and the first indication of a urinary tract 
infection following service discharge was in 1990.  The only 
other documented urinary infection was in 1992.  There is no 
indication in the record showing that the infections were 
chronic.  Rather, the record shows that such infections were 
acute and transitory.  In this regard, a June 1998 VA 
urinalysis showed no abnormality.  There is no medical 
evidence of record showing the veteran currently has a 
urinary tract condition manifested by chronic infections or 
has any residual disability as a result of urinary tract 
infections in service.  Moreover, in June 1999 the doctor who 
performed the June 1998 VA examination opined there was no 
nexus between the service and post-service urinary tract 
infections.

The veteran's assertion that she currently has a chronic 
urinary tract disorder/disease due to urinary tract 
infections in service does not serve to make her claim well 
grounded since, as a layman, she has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Grottveit v. Brown, 5 Vet.App. 91 (1993). 

In the absence of medical evidence of a present disability 
involving infections of the urinary tract, and medical 
evidence linking it with service, the claim for service 
connection must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Brammer v. Derwinski, 3 Vet.App. 223 (1992); 
Caluza, supra.


ORDER

Service connection for urinary tract infections is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

